DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on October 7, 2021 were received and fully considered. Claims 1 and 23 were amended. Claims 52 and 53 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts for detecting sleep disordered breathing of a user. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determining... at least one reliable respiration epoch (RRE), wherein a period of the received input audio signal is classified as RRE based on whether the period includes a plurality of sections respectively satisfying a start section criteria and a middle section 
	detecting...based on data in at least one determine RRE, presence of a sleep disordered breathing event...”

These limitations describe a mathematical calculation. Additionally, the limitations are understood to correspond to a mental process as the skilled artisan is capable of looking at input audio signals and making a mental assessment thereafter.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...receiving, in a processor, an input audio signal that comprises data samples of a signal generated by a microphone, the input audio signal representing sounds of the user during a period of sleep;
... outputting on a display of a screening device, from the processor, an indicator of the detected sleep disordered breathing event that is based on data in at least one determined RRE; and
transmitting, via a transmitter, (a) the indicator of the detected sleep disordered breathing event that is based on data in at least one determined RRE, or (b) data in at least one determine RRE, to a database for a subsequent analysis to help the user with further diagnosis for treatment of sleep disordered breathing by a respiratory therapy device.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, 
Furthermore, the additional limitations do not add significantly more to the judicial exception. Rather, the additional limitations pertain to a conventional “microphone” that amounts to pre-solution activity (data gathering), a generically recited “processor” that performs the identified judicial exception, a generically recited “display” that outputs the result of the calculation and/or mental process, and a generically recited “transmitter” that transmits the result of the calculation and/or mental process to a generically recited database.  
Independent claim 23 recites mirrored limitations in apparatus claim form and is not patent eligible for substantially similar reasons.
Dependent claims 2-22 and 24-53 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-53 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue the following:
The claimed invention does not recite an abstract idea since the claimed invention is directed to a concept that cannot be practically performed in the human mind;
The claimed invention improves a technical field, implements the alleged judicial exception with a particular machine, to effect a particular treatment, and otherwise does so in a meaningful way.
Examiner respectfully disagrees.
	First, Examiner maintains that the claimed invention recites a judicial exception as identified in the current office action. There is also nothing, from the claims and accompanying specification, to suggest that the claimed invention cannot be practically performed by a human (or using pen and paper). Accordingly, applicant’s argument that the claimed invention does not recite a judicial exception is not persuasive.
	Next, Examiner maintains that the additional limitations do not integrate the identified judicial exception into a practical application. Rather, the additional limitations are highly generalized and amount to pre and post-solution activity. Furthermore, the purported improvement (“providing an accurate and dependable SDB screen tool, with detecting the RREs for improving signal processing accuracy”) is acknowledged, but does not integrate the judicial exception into a practical application. Again, the improvement appears to lie within the judicial exception itself (alleged better calculation). However, the Court has held that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). 
Additionally and as discussed in the recent interview, the current amendment as it pertains to a transmitter does not integrate the identified judicial exception into a practical application as this amounts to post-solution activity. See. MPEP 2106.05(g).
For these reasons, the 35 USC 101 rejections are maintained. 
 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791